DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner notes that claim 29 recites “means for” language and is treated under 112(f) as discussed in the previous rejection.

Allowable Subject Matter
Claims 1-8, 10, 12-17, 26-32, 36 and 38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the closest pieces of prior art are: US 20070100388 to Gerber (hereinafter Gerb), US 20120277621 to Gerber et al., US 20120197336 to Su and US 20160346546 to Zhu. The Gerb, Gerber, Su and Zhu all disclose various aspects of adjusting one or more stimulation parameters including, but not limited to, frequency, pulse width, amplitude, the particular electrode(s) that is delivering the therapy, on and off time, or some combination thereof (Gerber [0016]). They further disclose varying one or more of the parameter in various ways including based on a probabilistic distribution, randomly and non-randomly. However, neither the Gerb, Gerber, Su nor Zhu alone or in combination with the references recited in the rejection anticipate or render obvious the combination of limitations recited in the current claims, specifically with regards to the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792